Citation Nr: 1234381	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-04 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right hand fracture.

2.  Entitlement to service connection for residuals of a left foot stress fracture.

3.  Entitlement to service connection for residuals of a right foot stress fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 1984 and from February 1985 to January 2008.  As detailed below, the Veteran's service department has determined that his service prior to October 15, 2003 was honorable.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claims for service connection for a right hand fracture and a bilateral foot stress fracture.

A review of the Virtual VA claims processing system does not reveal any documents pertinent to the instant appeals.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a July 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sustained a right hand fracture during a period of honorable active duty service.

2.  In a July 2007 Memorandum, the Veteran's service department determined that his service from November 5, 1998 to October 15, 2003 was honorable.

3.  The Veteran sustained a bilateral foot stress fracture in June 2000, during a period of honorable active duty service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for residuals of a right hand fracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for residuals of a left foot stress fracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for residuals of a right foot stress fracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate these appeals have been accomplished.
Relevant Statutes and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order to qualify for VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a 'veteran.'"  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) .  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

Benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 


Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Hand Fracture

An August 1980 service entrance examination was negative for any relevant abnormalities.

An August 1992 treatment note reflected the Veteran's reports that he had fallen on his outstretched hand and wrist three days ago and that X-rays had revealed no fractures.  An assessment of a soft tissue sprain on the right forearm was made.

A June 1997 treatment note reflected the Veteran's reports that he had broken his right hand three days ago, that he gone boxing this past weekend and that he had a history of a broken hand.  An assessment of right hand soft tissue trauma was made.

An April 2007 service discharge examination made no findings with regard to the Veteran's upper extremities and he reported a history of a broken hand in an accompanying Report of Medical History (RMH).

A June 2009 VA examination reflected the Veteran's reports of fracturing his right fifth metacarpal while boxing during service.  Physical examination revealed extreme tenderness to palpation over the metacarpophalangeal joint on the fifth digit of the right hand.  An accompanying X-ray revealed right hand osteoarthritis.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of residuals of a right hand fracture was made.  An etiological opinion was not provided.

In a July 2009 notice of disagreement, the Veteran wrote that he sustained a right hand fracture while boxing team during an athletic competition.

During a July 2012 hearing, the Veteran testified that he was unsure when he first injured his hand as he was a boxer and had also undergone special operations training.  He had a "boxer's fracture" in 1992 and was put in a fracture splint to heal.  He had not broken or injured his hand prior to August 1992 but recalled having problems when he balled his hand since he entered service.  The Veteran's wife testified that he complained of right hand pain and other symptoms.

The Veteran has a current disability as he has been diagnosed with residuals of a right hand fracture including right hand osteoarthritis.  In order for this current disability to be recognized as service connected, the evidence must establish a link between this condition and the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

Service treatment records document that the Veteran either broke his right hand or sustained a soft tissue injury while boxing in June 1997.  This injury occurred during a period of honorable active duty service and there is no evidence of a post-service injury.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a right hand fracture have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Bilateral Foot Stress Fracture

An August 1980 service entrance examination was negative for any relevant abnormalities.  

A May 2000 treatment note reflected the Veteran's reports of bilateral foot pain for the past two and half months since he went to Special Forces Assessment Selection (SFAS) and plantar fasciitis was assessed.  The Veteran continued to complain of bilateral foot pain with onset during SF school in June 2000 and assessments of stress fractures were made.  These stress fractures were noted to be resolving in a second June 2000 treatment note.

An April 2007 service discharge examination noted that the Veteran had a history of stress fractures but made no physical findings with regard to his feet.

Service personnel records indicate that the Veteran was found guilty of assault with a dangerous weapon against two individuals and one child under 16 years old in a March 2004 general court-martial.  He was sentenced to confinement for four years, his rank was reduced and he was to be dishonorably discharged from service following his confinement.

A July 2007 Memorandum from the Veteran's service department characterized the Veteran's service prior to October 15, 2003 as honorable.  He was confined between October 16, 2003 and April 23, 2007 and then received a punitive discharge.

A February 2009 VA administrative decision found that there was a statutory bar for benefits under 38 U.S.C.A. § 5303(a) for the Veteran's period of service between November 1, 1999 and January 29, 2008.  This administrative decision was not appealed.  It is also not clear why the date of November 1, 1999 was selected as the beginning of the Veteran's period of service as he had reenlisted in November 1998 under the indefinite reenlistment option (P000).

A June 2009 VA examination reflected the Veteran's reports of foot stiffness and swelling as well as severe pain and stiffness in the toes.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of bilateral hallux rigidus was made.  

During a July 2012 hearing, the Veteran testified that his major injuries occurred during Airborne and Special Forces training, particularly during parachute jumps.  His feet were painful and swelled.  The Veteran's wife testified as to his foot symptoms.

The underlying facts as to these claims are not in dispute.  Service treatment records document that the Veteran sustained a stress fracture to his feet in June 2000.  He was discharged in January 2008 pursuant to sentence of a general court-marital after being confined for four years.  A July 2007 Memorandum from the Veteran's service department determined that the Veteran's service from November 5, 1998 to October 15, 2003 was honorable.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R.     § 3.12(a).

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a bilateral foot stress fracture have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeals are granted.


ORDER

Entitlement to service connection for residuals of a right wrist fracture is granted.

Entitlement to service connection for residuals of a left foot stress fracture is granted.

Entitlement to service connection for residuals of a right foot stress fracture is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


